ACCEPTED
                                                                                       03-15-00209-CR
                                                                                               7429952
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                10/19/2015 11:24:57 AM
                                                                                     JEFFREY D. KYLE
                               NO. 03-15-00209-CR                                               CLERK


                                      IN THE
                                                                       FILED IN
                                                                3rd COURT OF APPEALS
                              COURT OF APPEALS                      AUSTIN, TEXAS
                                                               10/19/2015 11:24:57 AM
                          THIRD DISTRICT OF TEXAS                 JEFFREY D. KYLE
                                                                        Clerk

                                AUSTIN, TEXAS

DEANDREE DWIGHT JOSEPH
                                         §                             APPELLANT
aka DEANDRE DWIGHT PARKS
VS.                                      §

THE STATE OF TEXAS                       §                              APPELLEE

            APPEAL FROM THE 403RD JUDICIAL DISTRICT COURT

                           TRAVIS COUNTY, TEXAS

                         CAUSE NO. D1-DC-15-904009

            STATE'S THIRD MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for

filing the State’s brief and, in accordance with Texas Rules of Appellate Procedure

38.6 and 10.5(b), advises the Court as follows:

      (a) Following his conviction for Aggravated Assault with a Deadly Weapon

and Attempted Arson, the appellant filed his notice of appeal in the above cause on

April 7, 2015. Appellant filed a brief on July 20, 2015.

      (b)    The State’s brief is currently due on October 19, 2015.
                                         1
      (c)     This request is that the deadline for filing the State’s brief be extended

by 30 days.

      (d)     The number of previous extensions of time granted for submission of

the State’s brief is: two.

      (e)     The State relies upon the following facts to reasonably explain the

need for an extension of the deadline:

              1. During the period since the appellant’s brief was filed, the

                  undersigned attorney has completed and filed an original brief in

                  two other pending appellate cases, (i.e. Howard Thomas Douglas

                  v. State of Texas, No. 03-14-00605-CR; and Thomas Joseph

                  Krausz v. State of Texas, No. 03-15-00110-CR). The undersigned

                  attorney is also responsible for preparing the State’s brief in

                  another pending appellate case (i.e. Linda Woodman v. State of

                  Texas, No. 14-15-00032-CR and 14-15-00033-CR).

              2. This request is not made for the purpose of delay, but to ensure

                  that the Court has a proper State’s brief to aid in the just

                  disposition of the above cause.




                                           2
      WHEREFORE, the State of Texas respectfully requests that the deadline for

filing the State’s brief be extended to November 18, 2015.

                                            Respectfully submitted,

                                            ROSEMARY LEHMBERG
                                            District Attorney
                                            Travis County, Texas

                                            /s/ Lisa Stewart
                                            Lisa Stewart
                                            Assistant District Attorney
                                            State Bar No. 06022700
                                            P.O. Box 1748
                                            Austin, Texas 78767
                                            (512) 854-9400
                                            Fax No. 854-4810
                                            Lisa.Stewart@traviscountytx.gov
                                            AppellateTCDA@traviscountytx.gov




                                        3
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains

269 words, excluding words contained in those parts of the motion that Rule 9.4(i)

exempts from inclusion in the word count. I certify, further, that this motion is

printed in a conventional, 14-point typeface.

                                                /s/ Lisa Stewart
                                                Lisa Stewart
                                                Assistant District Attorney


                         CERTIFICATE OF SERVICE

      I hereby certify that, on the 19th day of October, 2015, a true and correct

copy of this motion was served, by U.S. mail, electronic mail, facsimile, or

electronically through the electronic filing manager, to the Appellant’s attorney,

Randy Schaffer, Attorney at Law, 1301 McKinney, Suite 3100, Houston, Texas

77010, noguilt@swbell.net.

                                                /s/ Lisa Stewart
                                                Lisa Stewart
                                                Assistant District Attorney




                                          4